DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on November 18, 2021, wherein claims 1 and 24 have been amended, therefore claims 1, 21 and 24-25 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 21 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 2021/0167930 A1, using the priority of PRO 62/587,800 filed on Oct 27, 2017, hereinafter, “Jeon” further in view of Wu et al. (US 2020/0374890 A1), hereinafter, “Wu”.
Regarding claims 1, Jeon teaches: A method by a user equipment (UE) for power saving {para [0326], “support for a single scheduling DCI to trigger active BWP switching may be motivated by dynamic BWP adaptation for UE power saving during active state (which may comprise ON duration and when inactivity timer is running when C-DRX is configured)”}, the method comprising: receiving, from a special cell, a bandwidth part (BWP) switching message in Downlink Control Information (DCI) {para [0465]-[0466], where, “a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP”}; 
switching an active downlink (DL) BWP of each of plurality of active secondary cells from a first BWP to a second BWP after receiving the BWP switching message {fig 25 and fig 26, para [0460]-[0469], where, in para [0465]-[0469], where, the UE receives DCI indication BWP switching in a secondary cell}; and 
monitoring the active BWP of a subset of the plurality of active secondary cells {fig 25-26, para [0460]-[0461], where, UE may keep monitoring a plurality of BWPs in a Scell}; wherein: the active BWP of each of the subset of the plurality of active secondary cells is not configured with a search space {fig 26, para [0461]-[0463], where, the UE perform activation and deactivation of Scell using RRC messaging which does not require the need for search space to be configured}; 
the BWP switching message is an inter-cell BWP switching message {fig 25-26, para [0461]-[0463], where, BWP switching message (RRC messaging) in the Scell, i.e., intra-cell messaging”, further para [0330]-[0331]}; 
the inter-cell BWP switching message includes one or more cell group indicators to indicate BWP switching of associated one or more cell groups {fig 12A-C, para [0330]-[0331], where, “scheduling DCI for BWP switching may be configured per BWP group, in which an active BWP in the group may be switched to any other BWP in the group”}; and 
Jeon does not explicitly teach: each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells.
Wu teaches: each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells {para [0067], where, “the frequency-domain information or the frequency-domain identifier information may include at least one of following: a frequency identifier (such as 5 GHz), a bandwidth range (such as 20 MHz), a Bandwidth Part (BWP) identifier such as BWP 1, a cell identifier such as a serving cell 1, and a cell group identifier such as a Master Cell Group (MCG) or a Secondary Cell Group (SCG)”}.  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to use “each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells” taught by Wu into Jeon in order to perform interference cancellation.
	Regarding claim 24, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define BWP switching in the Scell, and the rejection to claim 1 is applied hereto. 
Regarding claims 21 and 25, Jeon discloses: wherein the special cell includes a primary cell (PCell) or a primary secondary cell (PSCell) to the UE {fig 3 and fig 8, para [0173] and para [0174],  where, “pTAG comprises PCell, and an sTAG comprises SCell1”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461